DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 3/23/2022.  This Action is made FINAL.

Claims 1-20 are pending and they are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/31/2018. It is noted, however, that applicant has not filed a certified copy of the 201810096039.6 application as required by 37 CFR 1.55.


Response to Amendment

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 7, 10, 17, 18, 19, 20) recite: “wherein the anti-affinity group setting comprises a subset of the plurality of virtual machines that share the anti-affinity setting”.  After careful search of the instant application, the examiner was unable to find any teachings which discloses anti-affinity group setting comprises a subset of plurality of virtual machines that share the anti-affinity setting.”

Claims 2-6, 8, 9 and 11-20 are rejected based on rejections of its corresponding dependent claims 1, 7 and 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1  (similarly claims 7 and 10) recite: “deployment requirement indicates a logical region for performing at least one of an affinity setting or an anti-affinity setting, and at least one of an affinity group or an anti-affinity group setting, wherein the anti-affinity group setting comprises a subset of the plurality of virtual machines that share the anti-affinity setting, and wherein the logical region for performing at least one of the affinity setting or the anti-affinity setting comprises a plurality of physical regions, each physical region comprising a plurality of servers capable of running the first virtual machine;”
The examiner is unclear how the wherein clauses would be applicable.  For the following reasons:
affinity setting and anti-affinity setting is mutually exclusive.
affinity group and anti-affinity group setting is mutually exclusive.
affinity setting and anti-affinity group setting cannot co-exist together.
anti-affinity setting and affinity group setting cannot co-exist together.
wherein clause “wherein the anti-affinity group setting comprises a subset…” does not make sense when the deployment requirement only indicates an affinity setting and affinity group setting.
Claims 2-6, 8, 9 and 11-20 are rejected based on rejections of its corresponding dependent claims 1, 7 and 10 above.

Claim 1 (similarly claim 10) recites the limitation “a first virtual machine of the virtual machines”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the virtual machines is referring to the plurality of virtual machines or other virtual machines.

Claim 7 is improperly amended.  
All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
Line 7 include limitation “anti-affinity group setting, ,” includes an extra comma without proper markup.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orchestrating the Deployment of High Availability Services on Multi-Zone and Multi-cloud Scenarios; 11/3/2017; (Year: 2017) discloses virtual machine affinity/anti-affinity setting for virtual machine groups (i.e. affinity group/anti-affinity group).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/           Primary Examiner, Art Unit 2196